                       IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

VICTOR ANDREW APODACA,

                       Plaintiff,
                                                                     No. 1:19-cv-00348-JCH-KRS
v.

FNU LNU, et al.,

                       Defendants.

                      ORDER DENYING MOTIONS WITHOUT PREJUDICE

       THIS MATTER comes before the Count on Plaintiff’s motion for an evidentiary hearing

(Doc. 19) and a notice of lien docketed as a motion for order (Doc. 11). On December 9, 2019,

this Court entered a pro se prisoner case management order limiting the filing Plaintiff may

make in this case until after his complaint has been screened. Although the Court’s Order was

filed after Plaintiff’s submissions, Plaintiff’s two motions are nonetheless premature at this

juncture and do not fall within any exception identified in the Order.

       IT IS, THEREFORE, ORDERED that Plaintiff’s motion for an evidentiary hearing

(Doc. 19) and motion for order (Doc. 11) are DENIED without prejudice. Plaintiff may file

these motions, if appropriate, after the Court completes the screening process required by law.



                                              _______ _____________________________
                                              KEVIN R. SWEAZEA
                                              UNITED STATES MAGISTRATE JUDGE
